758 N.W.2d 255 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Jay EDING, Defendant-Appellant.
Docket No. 137024. COA No. 285582.
Supreme Court of Michigan.
December 10, 2008.

Order
On order of the Court, the application for leave to appeal the June 17, 2008 order of the Court of Appeals is considered. We DIRECT the Allegan County Prosecuting Attorney to answer Issue II of defendant's application for leave to appeal, involving the assessment of 15 points for OV 10, and to address the consequence of any scoring error, within 28 days after the date of this order.
The application for leave to appeal remains pending.